Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1 (labeled page 9) of the applicant's remarks, filed 07/29/2021, with respect to the 35 U.S.C. § 112(b) rejections of claims 30-34 have been fully considered and are persuasive.  The rejections of 06/11/2021 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claims 20 and 36 to recite that the lattice structure is defined as having “a plurality of layers monolithically formed as an inseparable and continuous structure”. In response to Applicant’s amendment Examiner has added reference Klutts (US Pub No.: 2016/0206448).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 claims that the ‘distal end is secured to the liner body.’ This is indefinite as claim 21 claims “a prosthetic liner defining a proximal end and a distal end.” As per the wording of claim 21, to which claim 30 depends on, it was stated 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28, 30-34, 36, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Pub No.: 2017/0216056) in view of Bache (US Pub No.: 2017/0027719) and Klutts (US Pub No.: 2016/0206448).
Regarding claim 21, Hill would disclose a prosthetic liner (disclosed in the abstract) defining a proximal end (the top most end in figure 22) and a distal end (the bottom end of part 108 in figure 22, connecting to part 150), and a liner body defined between the proximal end and distal end (part 102 in figure 22 is a liner. Said liner would also extend within part 100 in figure 22), and having a tubular shape (the liner would have a tubular shape in figure 22), the liner comprising: a lattice structure (the liner would have a lattice in [0067]); wherein the lattice structure having a first layer of first filaments (a first layer is disclosed in [0066]) discretely formed from and consisting a silicone material (the outer layer may comprise of silicone as per 
However, Hill does not disclose that the first and second layers are blended at least in part with one another in a blended region at an interface of the first and second layers. Instead, Bache  would teach that the first and second layers are blended at least in part with one another in a blended region at an interface of the first and second layers in [0054]-[0055], wherein a blending of silicone filaments are disclosed. It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the blending of fibers shown in Bache into the device of Hill as Bache would disclose a means to integrate the two layers of Hill into each other.  Additionally, this blending would lead to an interface that “would fit snugly and comfortable about a joint (knee or hip” in [0055], which would be beneficial to Hill as Hill’s liner would extend across the knee joint (shown in figure 13 of Hill).
From here, Hill in view of Banche does not teach “a plurality of layers monolithically formed as an inseparable and continuous structure. Instead, Klutts (US Pub No.: 2016/0206448) does teach a plurality of layers monothically formed as an inseparable and continuous structure in [0059], wherein a multilayered layered liner is disclosed as being “integrally formed because they are inseparable.” Said liner is for an orthopedic device as per the abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multilayered liner of Klutts with inseparable layers in place of the liner of Hill in view of Bache for the purpose of imparting “frictional control, breathability, compression, or padding” to some type of prosthetic or orthotic device as per [0003] of Klutts. For instance, the second layer of Klutts allows for a transfer of air vapor through it in [0037] while a core layer will provide a friction to prevent a sliding of the liner as per [0038]. 

Regarding claim 22, Hill in view of Bache and Klutts would teach the prosthetic liner of claim 21, wherein Hill would teach the first layer of the first filaments are arranged at an angle at or greater than 0 degrees and at or less than 90 degrees relative to the second layer of the second filaments (in an alternate embodiment in figure 8B, part 2 is shown to be arranged in a different structure. The angle between different part 2s shown in figure 8B appear to be less than 90 but greater than 0 degrees).
Regarding claim 23, Hill in view of Bache and Klutts would teach the prosthetic liner of claim 21. However, Neither Hill nor Bache explicitly disclose a third layer of third filaments.  However, It would be obvious to one of ordinary skill in the art to combine the liner of Hill in figure 3B and 3C to create a three layer liner. With this combination, Hill discloses the lattice structure includes a third layer of third filaments (being shown in figure 3B), consisting and discretely formed from the silicone material (as per claim 2, the layers of the liner could be made of silicone), the third layer of third filaments located on an opposite side of the second layer of the second filaments from the first layer of the first filaments  (the liner of figure 3B would be placed on the end of the second layer 55 of figure 3C) and offset at an angle at or greater than 0 degrees and at or less than 90 degrees relative to the first layer of the first filaments (the angles of part 2 could be placed at an angle between 0 and 90 degrees. Additionally, as per figure 8B, it is depicted that the angles of part 2 between each layer of the liner would approximately be between 0 and 90 degrees). 
Regarding claim 24, Hill in view of Bache and Klutts would teach the prosthetic liner of claim 23, wherein each of the third filaments of the third layer are parallel to each of the first filaments of the first layer of the first filaments (with this combination of figures 3B and 3C of Hill, the filaments part 2 of figure 3B would be parallel with the filaments part 2 of figure 3A).
Regarding claim 25, Hill in view of Bache and Klutts would teach the prosthetic liner of claim 21, with Hill further comprising a base layer formed from a plurality of first base-layer filaments formed from another silicone material and directly adjacent to one another without interruption and defining a continuous sheet (figure 3C part 1 is depicted as being a continuous sheet like member), the base layer permanently secured to an inner side of the first layer of filaments (the base layer is attached to a side of part 50, which could be defined as an inner site) by being chemically bonded to said first layer of filaments, the base layer forming a substantially solid film of the another silicone material and a solid surface area (paragraph [0049] discloses a solvent bonding of impermeable sheets of the lining. It stands to reason that this bonding is/could be used to bond the filaments of the base layer).
Regarding claim 28, Hill in view of Bache and Klutts would teach the prosthetic liner of claim 25, wherein the base layer is concentric to the first layer (as the base layer 1 is connected to the first layer 50 and as these layers are wrapped around a residual limb in figure 22, the base layer is concentric with respect to the first layer).
Regarding claim 30, Hill in view of Bache and Klutts would teach the prosthetic liner of claim 21, wherein the distal end has a closed configuration (the bottom, distal end of the liner in figure 22 is closed) and the proximal end has an open configuration (the top proximal portion of the liner in figure 22 is open to receive a residual limb), wherein the liner body is provided with an interface between the distal end and the proximal end (as the liner of Hill is a continuous part, the distal end and the proximal end would have an interface between them) along an interface whereat the silicone material of the first layer (silicone for use in a layer of a liner is disclosed in [0054]), and elastomeric material of the distal end are chemically bonded to one another (paragraph [0049] discloses a solvent bonding of impermeable sheets of the lining. It stands to reason that this bonding could be used to bond the layers disclosed in [0066]).
Regarding claim 31, Hill does not disclose that the interface would comprise a blend of silicone from the first layer and an elastomeric material of the distal end. Instead, Bache would teach that the interface comprises a blend of the silicone material of the first layer and the elastomeric material of the distal end in [0054]-[0055], wherein a blending of silicone filaments are disclosed. As the first layer and the distal end are both made of silicone material, it would be obvious that a blending as seen in Bache would be applicable to both parts of the liner. It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the blending of fibers shown in Bache into the device of Hill as Bache would disclose a means to integrate the two layers of Hill into each other.  Additionally, this blending would lead to an interface that “would fit snugly and comfortable about a joint (knee or hip” in [0055], which would be beneficial to Hill as Hill’s liner would extend across the knee joint (shown in figure 13 of Hill)
Regarding claim 32, Hill in view of Bache would teach the liner of claim 30, wherein Hill would disclose that the distal end is formed by at least one distal layer defined by elastomeric filaments directly adjacent to one another without interruption so that the distal end is vapor- and liquid-impermeable (as per [0008] of Hill, the lining “may include a flexible sheet including a fluid impermeable outer portion which encloses an internal volume.” As the distal end would still consist of a liner, the sheet of Hill in [0008] would be a layer on the distal end of the liner that is impermeable).
Regarding claim 33, Hill in view of Bache and Klutts would teach the prosthetic liner of claim 32, wherein Hill discloses the distal end forms a concave structure bordering the interface and defined by the at least one distal layer (as per figure 22 of Hill, the bottom distal portion at above part 150 is concave) .
Regarding claim 34, Hill in view of Bache and Klutts would teach the prosthetic liner of claim 32, wherein Hill discloses that an entirety of a thickness of the distal end is formed by the at least one distal layer (the distal end of the liner device of Hill would comprise of a thickness).
Regarding claim 36, Hill would disclose a medical device (being a liner for a prosthesis in the abstract), comprising: a lattice structure (a liner with a lattice structure is disclosed in [0067]); wherein the lattice structure includes a first layer of first filaments (a first layer of a liner is disclosed in [0066]) discretely formed from and consisting a medical-grade silicone material (the outer layer may comprise of silicone as per [0054]) and overlapping a second layer of second filaments (a second layer is also disclosed in [0066], this layer would overlap with the first layer as they are adjacent to each other in [0066]) discretely formed from and consisting the medical-grade silicone material (a second layer is also disclosed in [0066]) discretely formed from and consisting the silicone material (claim 2 claims a liner made of silicone, which implies that the layers of [0066] could be made of silicone), the first and second filaments of the first and second layers, respectively, overlapping each other in a predetermined pattern (as the layers of [0066] are on top of each other, the first and second filaments would be overlapping to form a pattern), the first and second filaments of the first and second layers, respectively, overlapping and forming a first set of interstices located therebetween in a predetermined pattern (the interstices would be part 3 in figure 4 which is depicted in figure 3 as having a predetermined pattern. It would be obvious to one of ordinary skill in the art to incorporate part 3 into figure 3A as part 3 between parts 2 of the figures as part 3 would allow for a fluid communication there through in [0076]), wherein the first filaments are parallel to and spaced apart from each other ([0066] points to figure 3C, wherein layer 1, being part 50, has a plurality of barriers 2 that are parallel. The barriers are analogous to filaments), and extend in a first direction oriented differently from a second direction in which the second filaments extend (with respect to the portion where parts 50 and 55 meet, the filaments of the first layer are shown to extend upward while the filaments of the second layer would extend downward); wherein the first and second layers of the first and second filaments are directly adjacent (the filaments in figure 3C are depicted as being adjacent) and permanently chemically bonded to one another (paragraph [0049] discloses a solvent bonding of impermeable sheets of the lining. It stands to reason that this bonding is/could be used to bond the layers disclosed in [0066]); wherein the first filaments are arranged at an angle at or greater than 0 degrees and at or less than 90 degrees relative to the second filaments (in an alternate embodiment in figure 8B, part 2 is shown to be arranged in a different structure. The angle between different part 2s shown in figure 8B appear to be less than 90 but greater than 0 degrees).
However, Hill does not disclose that the first and second layers are blended at least in part with one another in a blended region among the first and second filaments. Instead, Bache would teach that the first and second layers are blended at least in part with one another in a blended region among the first and second filaments in [0054]-[0055], wherein a blending of silicone filaments are disclosed. It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the blending of fibers shown in Bache into the device of Hill as Bache would disclose a means to integrate the two layers of Hill into each other.  Additionally, this blending would lead to an interface that “would fit snugly and comfortable about a joint (knee or hip” in [0055], which would be beneficial to Hill as Hill’s liner would extend across the knee joint (shown in figure 13 of Hill)
From here, Hill in view of Banche does not teach “a plurality of layers monolithically formed as an inseparable and continuous structure. Instead, Klutts (US Pub No.: 2016/0206448) does teach a plurality of layers monothically formed as an inseparable and continuous structure in [0059], wherein a multilayered layered liner is disclosed as being “integrally formed because they are inseparable.” Said liner is for an orthopedic device as per the abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multilayered liner of Klutts with inseparable layers in place of the liner of Hill in view of Bache for the purpose of imparting “frictional control, breathability, compression, or padding” to some type of prosthetic or orthotic device as per [0003] of Klutts. For instance, the second layer of Klutts allows for a transfer of air vapor through it in [0037] while a core layer will provide a friction to prevent a sliding of the liner as per [0038]. 
Regarding claim 41, Hill in view of Banche and Klutts teach the prosthetic liner of claim 21, wherein Hill discloses each of the first filaments of the first layer and each the second filaments of the second layer have a uniform cross-section extending along its length in a predetermined shape (as the first and second layers of [0066] are on top of each other, the first and second filaments would be overlapping to form a shape, with the barriers part 2 also being analogous to a filament); wherein the predetermined shape is selected from the group consisting of square, rectangle, triangle, circle, or circular oval (in an alternate embodiment in figure 8B, part 2 is shown to be arranged in various shapes, including a triangular shape).
Regarding claim 42, Hill in view of Banche and Klutts teach the prosthetic liner of claim 21, wherein each of the first filaments of the first layer and each of the second filaments of the second layer have an asymmetric cross-section extending along its length (as part 2 are part of the filaments and are shown to have a plurality of arrangements in figure 8B, including asymmetric arrangements like part 66 in figure 8B).
Regarding claim 43, Hill in view of Banche and Klutts teach the prosthetic liner of claim 21, wherein Hill discloses each of the first filaments of the first layer and each of the second filaments of the second layer have an asymmetric cross- section extending along its length (part 2 is part of the filaments and are shown to have a plurality of arrangements in figure 8B, including asymmetric arrangements like part 66 in figure 8B).
Claims 26-27 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Pub No.: 2017/0216056) in view of Bache (US Pub No.: 2017/0027719) and Klutts (US Pub No.: 2016/0206448) in further view of Egilsson (US Pub No.: 2009/0036999).
Regarding claim 26, Hill in view of Bache and Klutts would teach the first and second base-layer filaments being permanently and chemically bonded to one another (paragraph [0049] of Hill discloses a solvent bonding of impermeable sheets of the lining. It stands to reason that this bonding is/could be used to bond the layers disclosed in [0066]). However, neither Hill nor Bache would teach a plurality of apertures in the base layer.  Instead, Egilsson would teach an instance wherein the base layer defines a plurality of apertures formed from shortened segments of second base-layer filaments formed from the another silicone and directly adjacent without interruption to the first base-layer filaments Egilsson would teach a plurality of apertures on the inner layer of a liner in the abstract. These apertures could be incorporated in the base layer of Hill). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the blending of fibers shown in Bache into the device of Hill as Bache would disclose a means to integrate the two layers of Hill into each other.  Additionally, this blending would lead to an interface that “would fit snugly and comfortable about a joint (knee or hip” in [0055], which would be beneficial to Hill as Hill’s liner would extend across the knee joint (shown in figure 13 of Hill).
Regarding claim 27, Hill in view of Bache, Klutts and Egilsson would teach the prosthetic liner of claim 26, wherein Egilsson would teach that individual apertures of the plurality of apertures of the base layer are sized substantially smaller than the interstices of the lattice structure, and are in correspondence with the interstices of the lattice structure (while not explicitly laid out, the apertures of Egilsson should be smaller than the interstices of Hill as this would allow for the particles that pass through Hill to not pass through the apertures of Egilsson), and are in correspondence with the interstices of the lattice structure (the apertures of Egilsson would be arranged in correspondence with the interstices). It would be obvious to one of ordinary skill in the art to incorporate the apertures of Egilsson into the device of Hill as the aperture of Egilsson would allow for a transfer of air between the liner and the residual limb, which is beneficial as these pores would allow for perspiration to pass through the liner to increase the comfort of said liner on the residual limb of the user (as per [0020]).
Regarding claim 37, Hill discloses a prosthetic liner (in the abstract) defining first or proximal (the proximal ends would be the part of the liner 102 near the top of figure 22) and second or distal (being the ends of the device in figure 22 at the bottom part of 108) ends and a liner body defined therebetween (part 102 in figure 22 is a liner. Said liner would also extend within part 100 in figure 22), comprising: a lattice structure (the liner would have a lattice in [0067]) 
including a first layer of first filaments (being one of the layers in [0066]) discretely formed from at least one elastomeric material (being silicone or an elastomer, as disclosed in [0054]) and overlapping a second layer of second filaments (a second layer is also disclosed in [0066], the second layer would overlap with the first layer) discretely formed from at least one elastomeric material (the second layer of the liner would be made of an elastomeric material as disclosed in claim 2 and in [0054]), the first and second filaments of the first and second layers, respectively, overlapping and forming a first set of interstices located therebetween in a predetermined pattern (as the layers of [0066] are on top of each other, the first and second filaments would be overlapping to form a pattern), wherein the first filaments are parallel to and spaced apart from each other ([0066] points to figure 3C, wherein layer 1, being part 50, has a plurality of barriers 2 that are parallel. The barriers are analogous to filaments), and extend in a first direction oriented differently from a second direction in which the second filaments extend (with respect to the portion where parts 50 and 55 meet, the filaments of the first layer are shown to extend upward while the filaments of the second layer would extend downward); wherein the first and second layers of the first and second filaments are directly adjacent (parts 2 in figure 3C in layers 50 and 55 are adjacent to each other), and permanently and chemically bonded to one another (paragraph [0049] discloses a solvent bonding of impermeable sheets of the lining. It stands to reason that this bonding is/could be used to bond the layers disclosed in [0066]), a base layer formed from a plurality of first base-layer filaments directly adjacent to one another without interruption and defining a continuous sheet (figure 3C part 1 is depicted as being a continuous sheet like member), the base layer secured to an inner side of the first layer of filaments (the base layer is attached to a side of part 50, which could be defined as an inner site), the base layer forming a substantially solid film of elastomeric material and a solid surface area (part 1 is depicted as being a sloid material in figure 3C and would be made of an elastomeric material as per claim 2); the first and second base-layer filaments are chemically bonded to one another (paragraph [0049] discloses a solvent bonding of impermeable sheets of the lining. It stands to reason that this bonding is/could be used to bond the filaments of the base layer)
However, Hill does not disclose that the first and second layers are blended at least in part with one another in a blended region at an interface of the first and second layers. Instead, Bache would teach that the first and second layers are blended at least in part with one another in a blended region at an interface of the first and second layers in [0054]-[0055], wherein a blending of silicone filaments are disclosed. It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the blending of fibers shown in Bache into the device of Hill as Bache would disclose a means to integrate the two layers of Hill into each other.  Additionally, this blending would lead to an interface that “would fit snugly and comfortable about a joint (knee or hip” in [0055], which would be beneficial to Hill as Hill’s liner would extend across the knee joint (shown in figure 13 of Hill).
From here, Hill in view of Banche does not teach “a plurality of layers monolithically formed as an inseparable and continuous structure. Instead, Klutts (US Pub No.: 2016/0206448) does teach a plurality of layers monothically formed as an inseparable and continuous structure in [0059], wherein a multilayered layered liner is disclosed as being “integrally formed because they are inseparable.” Said liner is for an orthopedic device as per the abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multilayered liner of Klutts with inseparable layers in place of the liner of Hill in view of Bache for the purpose of imparting “frictional control, breathability, compression, or padding” to some type of prosthetic or orthotic device as per [0003] of Klutts. For instance, the second layer of Klutts allows for a transfer of air vapor through it in [0037] while a core layer will provide a friction to prevent a sliding of the liner as per [0038]. 
Hill also does not disclose that the base layer would have a plurality of apertures or that said apertures would be substantially smaller than the interstices of the lattice structure.  Instead, Egilsson would teach an instance wherein the base layer defines a plurality of apertures formed from shortened segments of second base-layer filaments directly adjacent without interruption to the first base-layer filaments (Egilsson would teach a plurality of apertures on the inner layer of a liner in the abstract. These apertures could be incorporated in the base layer of Hill) and wherein individual apertures of the plurality of apertures of the base layer are sized substantially smaller than the interstices of the lattice structure (while not explicitly laid out, the apertures of Egilsson should be smaller than the interstices of Hill as this would allow for the particles that pass through Hill to not pass through the apertures of Egilsson), and are in correspondence with the interstices of the lattice structure (the apertures of Egilsson would be arranged in correspondence with the interstices). It would be obvious to one of ordinary skill in the art to incorporate the apertures of Egilsson into the device of Hill as the aperture of Egilsson would allow for a transfer of air between the liner and the residual limb, which is beneficial as these pores would allow for perspiration to pass through the liner to increase the comfort of said liner on the residual limb of the user (as per [0020]).
Regarding claim 38, Hill in view of Bache, Klutts and Egilsson would teach the prosthetic liner of claim 37, wherein Hill discloses that the at least one elastomeric material of the first and second filaments of the lattice structure is a first medical grade silicone (disclosed in [0052]. This silicone is implied to be medical grade silicone as it is used in a medical device).
Regarding claim 39, Hill in view of Bache, Klutts and Egilsson would teach the prosthetic liner of claim 38, wherein the base layer including the first and second base-layer filaments is formed from a second medical grade silicone (disclosed in [0052] and claim 2 respectively. This silicone is implied to be medical grade silicone as it is used in a medical device).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Pub No.: 2017/0216056) in view of Bache (US Pub No.: 2017/0027719) and Klutts (US Pub No.: 2016/0206448) in further view of Bjarnason (US Pub No.: 2010/0249949).
Regarding claim 29, neither Hill nor Bache, Klutts nor Egilsson would teach an instance wherein the another silicone material is different from the silicone material forming the first layer, and includes at least silicone oil. Instead, Bjarnason would teach a medical grade silicone that includes a silicone oil (being disclosed in [0019] and [0058]). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate a silicone oil as the silicone material of the liner of Hill as the material of silicone oil is known in the art. As Hill only discloses a silicone material without further details, it would also be beneficial to incorporate a silicone oil into the device of Hill to further define the material used for the liner of Hill. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Pub No.: 2017/0216056) in view of Bache (US Pub No.: 2017/0027719) and Klutts (US Pub No.: 2016/0206448) in view further of Asgeirsson (US Pub No.: 2019/0183664).
Regarding claim 35, Hill, Bache, and Klutts would not teach a textile layer secured to an outer side of the lattice surface.  Instead, Asgeirsson would teach a textile layer (being the textile cover in the abstract) secured to an outer side of the lattice structure (sad cover is on the outside of the liner of Asgeirsson and could be placed on the outer side of the lattice structure of Hill), the textile layer integrally secured to the lattice structure with the silicone material associated with at least one of the first and second layers mechanically interlocking with the textile layer (Asgeirsson would teach a silicone material therefor in [0036]. Additionally, a locking of the liner to the outer layer is disclosed in the abstract and in [0011]). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the textile cover of Asgeirsson into the devices of Hill and Bache as the textile cover would control how much the liner itself would stretch, as per [0011]. This is beneficial as this would provide a means to control the stretching of the liner of Hill when it is interfacing with a residual limb of a patient
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Pub No.: 2017/0216056) in view of Bache (US Pub No.: 2017/0027719) and Egilsson (US Pub No.: 2009/0036999) and Klutts (US Pub No.: 2016/0206448) in further view of Bjarnason (US Pub No.: 2010/0249949).
Regarding claim 40, neither Hill, Bache, Klutts nor Egilsson would teach an instance wherein the second medical grade silicone includes a silicone oil. Instead, Bjarnason would teach a medical grade silicone that includes a silicone oil (being disclosed in [0019] and [0058]). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate a silicone oil as the silicone material of the liner of Hill as the material of silicone oil is known in the art. As Hill only discloses a silicone material without further details, it would also be beneficial to incorporate a silicone oil into the device of Hill to further define the material used for the liner of Hill. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herr (US Pub No.: 2019/0021880) would teach a prosthetic socket with a plurality of layers in [0010], Garus (US Pub No.: 2018/0036151) would teach a prosthetic socket with a lattice in [0021], Laghi (US Pub No.: 2012/0109336) would teach a prosthetic liner with a plurality of adhered layers in [0019].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774